ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Caddell Construction Co., Inc.               )      ASBCA Nos. 61409, 61554
                                             )
Under Contract No. FA3002-07-D-0006          )

APPEARANCES FOR THE APPELLANT:                      James K. Bidgood, Jr., Esq.
                                                    Johnathan R. Mayo, Esq.
                                                     Smith, Currie & Hancock LLP
                                                     Atlanta, GA

APPEARANCES FOR THE GOVERNMENT:                     Brian M. Lucero, Esq.
                                                     Deputy General Counsel
                                                    Betsy E. Dulin, Esq.
                                                     Assistant General Counsel
                                                     Defense Commissary Agency

                                 ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: May 30, 2019



                                                  TERRENCE S. HARTMAN
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61409, 61554, Appeals of Caddell
Construction Co., Inc., rendered in conformance with the Board's Charter.

      Dated:


                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals